88 Ga. App. 519 (1953)
77 S.E.2d 24
BROWN
v.
GEORGIA-TENNESSEE COACHES, INCORPORATED.
34564.
Court of Appeals of Georgia.
Decided June 16, 1953.
Rehearing Denied July 14, 1953.
*520 Wade H. Leonard, for plaintiff in error.
Pittman, Hodge & Kinney, contra.
FELTON, J.
In McDade v. West, 80 Ga. App. 481. 484 (56 S. E. 2d 299), the writer was privileged to express the views of the three members of this court who were in favor of upholding the right of a wife to recover for the loss of her husband's consortium brought about by personal injuries to him by another's negligence.
The defendant in error contends that Glenn v. Western Union Telegraph Co., 1 Ga. App. 821 (58 S. E. 83), is controlling. The Glenn case shows that this court considered itself bound by the principle announced in Chapman v. Western Union Telegraph Co., 88 Ga. 763 (15 S. E. 901), and other cases wherein recovery was denied for other reasons. The question involved here was not mentioned or discussed in the Chapman or the Glenn case. Since the decision in McDade v. West, supra, was handed down, the United States Court of Appeals, District of Columbia Circuit, in Hitaffer v. Argonne Company, Inc., 183 Fed. 2d 811 (23 A.L.R. 2d 1366), in a very illuminating and powerful opinion has recognized such a right of recovery by a wife. For the benefit of the bar and public in general we quote in full the opinion of that court on this point, putting the citations in the opinion instead of in footnotes. "Although this is the first time this question has been presented to this court, we are not unaware of the unanimity of authority elsewhere denying the wife recovery under these circumstances. Tyler v. Brown-Service Funeral Homes Co., 1948, 250 Ala. 295, 34 So. 2d 203; Giggey v. Gallagher Transp. Co., 1937, 101 Colo. 258, 72 P. 2d 1100; Marri v. Stamford St. R. Co., 1911, 84 Conn. 9, 78 A. 582, 33 L.R.A., N.S., 1042, Ann. Cas. 1912B, 1120; Sobolewski v. German, 1924, 2 W.W. Harr. 540, 32 Del. 540, 127 A. 49; McDade v. West, 1949, *521 80 Ga. App. 481, 56 S. E. 2d 299; Boden v. Del-Mar Garage, 1933, 205 Ind. 59, 185 N.E. 860; Brown v. Kistleman, 1912, 177 Ind. 692, 98 N.E. 631, 40 L.R.A., N.S., 963; Cravens v. Louisville & N. R. Co., 1922, 195 Ky. 257, 242 S.W. 628; Emerson v. Taylor, 1918, 133 Md. 192, 104 A. 538, 5 A.L.R. 1045; Gearing v. Berkson, 1916, 223 Mass. 257, 111 N.E. 785, L.R.A. 1916D, 1006; Bolger v. Boston Elevated R. R. Co., 1910, 205 Mass. 420, 91 N.E. 389; Feneff v. N. Y. Cent. & H. R. R. Co., 1909, 203 Mass. 278, 89 N.E. 436, 24 L. R. A., N. S., 1024, 133 Am. St. Rep. 291; Harker v. Bushouse, 1931, 154 Mich. 187, 236 N. W. 222; Eschenbach v. Benjamine, 1935, 195 Minn. 378, 263 N. W. 154; Nash v. Mobile & O. R. Co., 1928, 149 Miss. 823, 116 So. 100, 59 A.L.R. 676; Bernhardt v. Perry, 1919, 276 Mo. 612, 208 S.W. 462, 13 A.L.R. 1320; Gambino v. Mfgrs'. Coal & Coke Co., 1913, 175 Mo. App. 653, 158 S. W. 77; Stout v. Kas. City Term. Ry. Co., 1913, 172 Mo. App. 113, 157 S.W. 1019; Tobiassen v. Polley, 1921, 96 N.J.L. 66, 114 A. 153; Maloy v. Foster, 169 Misc. 964, 1945, 8 N.Y.S. 2d 608; Landwehr v. Barbas, 1934, 241 App. Div. 769, 270 N.Y.S. 534; Goldman v. Cohen, 1900, 30 Misc. 336, 63 N.Y.S. 459; Hinnant v. Tide Water Power Co., 1925, 189 N.C. 120, 126 S. E. 307; McDaniel v. Trent Mills, 1929, 197 N.C. 342, 148 S.E. 440; Helmstetler v. Duke Power Co., 1945, 224 N.C. 821, 32 S.E. 2d 611; Smith v. Nicholas Bldg. Co., 1915, 93 Ohio St. 101, 112 N.E. 204, L.R.A. 1916E, 700, Ann. Cas. 1918D, 206; Howard v. Verdigris Val. Elec. Co-op., Okl. 1949, 207 P. 2d 784; Sheard v. Oregon Elec. Ry. Co., 1931, 137 Or. 341, 2 P. 2d 916; Kosciolek v. Portland Ry. Light & Power Co., 1916, 81 Or. 517, 160 P. 132. As a matter of fact we have found only one case in which the action was allowed, Hipp v. E. I. Dupont de Nemours & Co., 1921, 182 N. C. 9, 108 S.E. 318, 18 A.L.R. 873, and that authority has since been effectively overruled. Hinnant v. Tide Water Power Co.; McDaniel v. Trent Mills; Helmstetler v. Duke Power Co., supra. But after a careful examination of these cases we remain unconvinced that the rule which they have laid down should be followed in the District of Columbia. On the contrary, after piercing the thin veils of reasoning employed to sustain the rule, we have been unable to disclose any substantial rationale on which we would be willing to predicate a denial of a wife's action for loss of consortium due to a negligent *522 injury to her husband. Analysis of the cases in opposition to the position which we are taking in this opinion will reveal that the synthesizations which follow are fairly representative of the sundry reasons assigned for denying the wife a right of recovery. One group of cases base their results on the theory that although in the abstract the term `consortium' contains, in addition to material services, elements of companionship, love, felicity, and sexual relations, in cases of injury to the consortium resulting from negligence the material services are the predominant factor for which compensation is given. (See, e.g., Marri v. Stamford St. R. Co., supra.) From this point they variously argue: (1) That since the wife has no right as such to her husband's services, she has no cause of action although, of course, the husband, having always been entitled to his wife's services, still has a right of action; (Boden v. Del-Mar Garage; Brown v. Kistleman; Stout v. Kansas City Term. Ry. Co., supra); (2) That the Emancipation Acts (Legislation relieving married women from their common law disabilities shall be referred to as `Emancipation Acts.' For the applicable statute in the District of Columbia, see DC Code 1940, § 30-208), having given a wife a right to the fruits of her own services, have placed the husband in the same position as the wife in number (1) so that neither may bring an action (Marri v. Stamford St. R. Co.; Bolger Elevated R. R. Co.; Harker v. Bushouse; Helmstetler v. Duke Power Co., supra), except that a husband may recover for monies actually expended. See, e.g., Helmstetler v. Duke Power Co., supra. The difficulty with adhering to these authorities is that they sound in the false premise that in these actions the loss of services is the predominant factor. This distinction lacks precedent. See Guevin v. Manchester St. Ry., 1916, 78 N. H. 289, 99 A. 298, L.R.A. 1917C, 410; Lippman, The Breakdown of Consortium, 30 Col. L. Rev. 651, 667 (1930); 9 Ind. L. J. 182, 183 (1933). It is nothing more than an arbitrary separation of the various elements of consortium devised to circumvent the logic of allowing the wife such an action. The development of this fiction has been attributed to the use of words. `Redundancy, in common law pleading is familiar to all lawyers. Thus when pleading alleged loss of services, conjugal affection, companionship, etc., no distinct functions were intended. It is the same kind of *523 verbiage that we still use in deeds, wills and pleadings. On this, however, has been postulated an absurd division of consortium into services on the one hand and conjugal affection, etc., on the other. The cases show that this separation is arbitrary and, in the main, fictitious.' Lippman, supra, at p. 668. Consortium, although it embraces within its ambit of meaning the wife's material services, also includes love, affection, companionship, sexual relations, etc., all welded into a conceptualistic unity. And, although loss of one or the other of these elements may be greater in the case of any one of the several types of invasions from which consortium may be injured, there can be no rational basis for holding that in negligent invasions suability depends on whether there is a loss of services. It is not the fact that one or the other of the elements of consortium is injured in a particular invasion that controls the type of action which may be brought, but rather that the consortium as such has been injured at all. Hence we are constrained to reject the cases which refuse to allow the wife to sue in these actions for the reason that we are unable to accept the premise. We likewise reject those cases which go one step further in disallowing the husband such an action for the further reason that he has always been allowed to sue for loss of his consortium due to negligence in this jurisdiction. Another group of cases which similarly appear to place principal emphasis on the element of services in these actions hold that in negligent invasions of the consortium the wife has no cause of action because the husband, who is under a legal duty to support his wife according to his station in life, recovers in his action for the tort, as an element of his damages, for any impairment of his ability to perform his obligation, and thus the wife indirectly recovers for the value of any loss of her consortium. Any other conclusion, they reason, would result in a double recovery. The husband, on the other hand, is allowed the action when the wife is injured, because she is under no corresponding duty to him. Bernhardt v. Perry; Eschenbach v. Benjamine; Gambino v. Mfgrs'. Coal & Coke Co.; Giggey v. Gallagher Transp. Co., supra. Of course, as we have already pointed out, there is no foundation for the statement that the predominant factor involved in negligence cases of this type is the element of material services. For that reason we cannot accept their argument. *524 There is more to consortium than the mere services of the spouse. Beyond that there are the so-called sentimental elements to which the wife has a right for which there should be a remedy. We do agree, however, that if the wife is allowed to sue, there could be a double recovery in regard to the service element of consortium, if the husband's recovery is not taken into account in measuring the wife's damages and we shall deal with the problem hereinafter in more detail.
"Other cases following the reasoning of the foregoing authorities have realized, however, that the sentimental elements of the consortium are injured in negligent invasions. Thus, in order to deny the wife a right to recover for love, affection, conjugal relations, etc., they have variously concluded: (1) That in negligence cases the purpose of the damages is to compensate the injured person for the direct consequences of the wrong. The injury to the wife is indirect and so not compensable (Brown v. Kistleman; Feneff v. N. Y. Cent. & H. R. R. Co.; Gambino v. Mfgrs'. Coal & Coke Co.; Goldman v. Cohen; Howard v. Verdigris Val. Elect. Co-op; Kosciolek v. Portland Ry., Light & Power Co.; McDade v. West, supra); (2) That her injuries are too remote and consequential to be capable of measure (Feneff v. N. Y. Cent. & H. R. R. Co.; Gambino v. Mfgrs'. Coal & Coke Co.; Stout v. Kansas City Term. Ry. Co., supra); (3) That the common law recognized no cause of action for the loss of the so-called sentimental elements of consortium and the acts have given the wife no new cause of action (Feneff v. N. Y. Cent. & H. R. R. Co.; Stout v. Kansas City Term. Ry. Co., supra); and (4) That no action for loss of consortium was ever allowed in which there was no showing of the loss of some services, and since the wife cannot show such a loss she has no action. Boden v. Del-Mar Garage; Feneff v. N. Y. Cent. & H. R. R. Co.; Smith v. Nicholas Bldg. Co., supra. None of these cases commend themselves to us on the basis of their logic. As to those authorities which hold that the injury to the wife is not compensable because it is indirect, we simply state that if that be so then it would likewise be true in the husband's suit. But such is not the rule here. Invasion of the consortium is an independent wrong directly to the spouse so injured. Lansburgh & Bro. v. Clark, 1942, 75 U. S. App. D.C. 339, 127 F. 2d 331. The mere *525 fact that the loss of one or the other of the elements thereof may have been indirectly redressed in another's suit, does not make the injury to the remaining elements any less direct.
"The argument that the injuries of which a wife complains are too remote and consequential fails for two reasons. In the first place, we are committed to the rule in negligence cases that where in the natural and continual sequence, unbroken by any intervening cause, an injury is produced which, but for the negligent act would not have occurred, the wrongdoer will be liable. Howard v. Swagart, 1947, 82 U. S. App. D.C. 147, 161 F. 2d 651; S. S. Kresge Co. v. Kenney, 1936, 66 App. D.C. 274, 86 F. 2d 651. And it makes no difference whether or not that particular result was foreseeable. Washington, Alexandria & Mt. Vernon Ry. Co. v. Lukens, 1909, 32 App. D.C. 442. Secondly, if such a rule were valid there could be no basis for distinguishing between an action. by a husband and one by the wife. In both cases the damages for the sentimental elements would be too remote and consequential; and yet we do not apply such a rule in the husband's action. And, furthermore, there could be no reason for the allowance of an action for criminal conversation or alienation of affections in cases where the husband condoned the wife's conduct, for obviously there would be no disruption of services; yet under such circumstances, it has been held that the husband may sue the seducer. Clouser v. Clapper, 1877, 59 Ind. 548; Smith v. Hockenberry, 1904, 138 Mich. 129, 101 N. W. 207; Sikes v. Tippins, 1890, 85 Ga. 231, 11 S. E. 662; Guilbault v. Marcoux, 1921, 121 Me. 568, 115 A. 468; Peak v. Rhyno, 1925, 200 Iowa 864, 205 N.W. 515. The same would also be true in cases where it has been held that a husband has a cause of action for criminal conversation though living apart from his wife. Pierce v. Crisp, 1935, 260 Ky. 519, 86 S.W. 2d 293; Cross v. Grant, 1883, 62 N.H. 675, 13 Am. St. Rep. 607; Michael v. Dunkle, 1882, 84 Ind. 544, 43 Am. Rep. 100; Browning v. Jones, 1893, 52 III. App. 597. Here too there could be no showing of a loss of services. In both cases the only injury to the spouse's consortium lies in the sentimental area. Within the rationale of the cases just cited, allowing a husband recovery in cases where he can show no loss of services, lies the destruction of the authorities which hold that the common law recognized no cause of action for the *526 loss of the so-called sentimental elements of the consortium alone, and the cases which further refine the rule by holding that an action for the loss of the sentimental elements cannot be allowed unless there is a showing of a loss of some material services. There is no judicial precedent for these rules, and the allowance of the action where no loss of material service is shown effectively destroys them. Finally, there are a few cases which hold that the wife's interest in the marital relation is not a right of property or derived from a contract of bargain and sale and it lies in an area into which the law will not enter except of necessity. Brown v. Kistleman; Goldman v. Cohen, supra. But be that as it may for those jurisdictions, we are nonetheless here committed to a different rule. Dodge v. Rush, 1906, 28 App. D.C. 149, 151-152, 8 Ann. Cas. 671. `The modern rule is thus well stated by the Court of Appeals of New York: "The actual injury to the wife from loss of consortium, which is the basis of the action, is the same as the actual injury to the husband from that cause. His right to the conjugal society of his wife is no greater than her right to the conjugal society of her husband. Marriage gives each the same rights in that regard. Each is entitled to the comfort, companionship, and affection of the other. The rights of the one and the obligations of the other spring from the marriage contract, are mutual in character, and attach to the husband as husband and to the wife as wife. Any interference with these rights, whether of the husband or of the wife, is a violation, not only of natural right, but also of a legal right arising out of the marriage relation. . . As the wrongs of the wife are the same in principle, and are caused by acts of the same nature, as those of the husband, the remedy should be the same." Bennett v. Bennett, 116 N.Y. 584, 590, 23 N. E. 17, 6 L.R.A. 553. . . The underlying ground of the common-law rule of discrimination between husband and wife in respect of this right, namely, the incapacity of the wife to maintain a separate action for a tort, has been swept away by the modern legislation that has so generally relieved the wife of the ordinary disabilities of coverture.' It is clear to us, in light of this plain broad language, that in order to circumvent its impact on all cases involving the loss of consortium, whether by the husband or the wife, we would have to engage in the legalistic gymnastics *527 (See e.g., Stout v. Kas. City Term. Ry. Co.; Sheard v. Oregon Elec. Ry. Co.; supra. Compare Clark v. Hill, 1897, 69 Mo. App. 541 with Gambino v. Mfgrs'. Coal & Coke Co., supra), which we are here criticizing. There can be no doubt that the expressed view of this court is that the husband and the wife have equal rights in the marriage relation which will receive equal protection of the law. That these rights existed prior to the passage of the Married Women's Act (D.C. Code 1940, § 30-208, provides in part: `Married women shall have power to . . . sue separately . . . for torts committed against them, as fully and freely as if they were unmarried . . . ') cannot be doubted. The Act simply removed the wife's disability to invoke the law's protection. And what we have said in this regard is equally applicable to the large number of cases which satisfy themselves with simply stating that the wife had no such action at common law and the Emancipation Acts gave her no new causes of action. Bernhardt v. Perry; Brown v. Kistleman; Emerson v. Taylor; Howard v. Verdigris Val. Elec. Co-op; Kisciolek v. Portland Ry., Light & Power Co.; Landwehr v. Barbas; Maloy v. Foster; McDade v. West; Nash v. Mobile & O. R. Co.; Smith v. Nicholas Bldg. Co.; Tobiassen v. Polley, supra. It is not for us, at this late date under the modern concepts of the marital relations, to deny the wife legal protection of this right. The incongruity of the position taken by the authorities is further demonstrated in those cases where they have attempted to explain the reason for allowing the wife to sue for the so-called intentional or malicious invasions to her consortium (Actions for alienation of affections, criminal conversation, and selling habit-forming drugs to the spouse as well as liquor in some cases, are included within this group.), while denying her the right to sue when the very same interest is injured due to the defendant's negligence. Where this denial is predicated on the rationale that a wife's interest in the marital relation lies in an area into which the law will not enter, they hold that in cases of alienation of affections, etc., necessity compels the law to step in in order to inflict the seducer or enticer with heavy damages by way of punishment and atonement rather than compensation. Brown v. Kistleman; Goldman v. Cohen; Kisciolek v. Portland Ry., Light & Power Co., supra. The civil side of the court cannot *528 permit an award of punitive damages except as incidental to an actionable civil wrong. `. . . It seems to be agreed without dissent that the allowance of exemplary damages does not widen the range of actionable wrongs. In other words, no state of facts exists upon which a claim for exemplary damages could be based, which would not be actionable if the claim for exemplary damages were omitted, or which in general would not be actionable in those jurisdictions where exemplary damages are refused recognition. Consequently, the first inquiry must be, Does the complaint state a cause of action if the allegations relied upon solely to support the claim for exemplary damages be disregarded? If it does not, it is insufficient, and the claim for exemplary damages collapses with the rest of the case.' McCormick, Damages, 1935, Sec. 83.
"There can be no doubt, therefore, that if a cause of action in the wife for the loss of consortium from alienation of affections or criminal conversation is to be recognized it must be predicated on a legally protected interest. Now then, may we say that she has a legally protected and hence actionable interest in her consortium when it is injured from one of these so-called intentional invasions, and yet, when the very same interest is injured by a negligent defendant, deny her a right of action? It does not seem so to us. Such a result would be neither legal nor logical. On the contrary, it has already been held in this jurisdiction that her interest in the marriage relation is co-extensive with that of her husband, and that any interference therewith is a violation of her legal rights. Dodge v. Rush, supra. When a legally protected interest of a person has been injured by the wrongful act of another, it is no less actionable because the invasion was negligent rather than intentional or malicious. Some authorities seek to avoid the impact of such logic by holding that in the cases involving intentional invasions to the consortium the injury to the wife is direct, because the husband having participated with the defendant, cannot join with her and benefit from his own wrong. The wife therefore has a cause of action. Bernhardt v. Perry; Boden v. Del-Mar Garage; Brown v. Kistleman; Emerson v. Taylor; Eschenbach v. Benjamine; Gambino v. Mfgrs'. Coal & Coke Co.; Kosciolek v. Portland Ry., Light & Power Co.; Nash v. Mobile & O. R. Co.; Stout v. Kansas City *529 Term. Ry. Co.; supra. But we are unable to see how the injury to the consortium is any less direct when the invasion is by a negligent act. Certainly the directness or remoteness of the injury cannot be affected by the fact that in such cases the measure of the wife's damages may be less because of the husband's recovery of the diminished value of his obligation to support his wife. All that it could possibly do is remove from the arena of compensable injuries those already redressed. In only a few cases (Boden v. Del-Mar Garage; Smith v. Nicholas Bldg. Co.; supra) has the theory been advanced that in these intentional invasions the wife has lost her husband's services and so has a suable base for her action. The rule is predicted on the proposition that a wife cannot sue in cases of negligent invasions because in order to sustain an action for loss of consortium she must be able to show a loss of material services. The untenability of this position has been sufficiently dealt with, ubi supra, where we pointed to those cases where a husband recovers though he shows no loss of services. The desirability of allowing the wife this action is demonstratable from the anomalous situation in which we would otherwise be placed. For how, under any reasoning, could we, while allowing the husband the action, justify a denial to the wife of a like protection to an interest which is exactly the same as his? And how could we justify denying her the action when we allow her a suit in cases of intentional invasions? The simple answer is that there can be no justification. But we do not necessarily predicate our opinion on the anomalies created by the contrary result. Indeed the proponents of the rule have not escaped criticism. See Bernhardt v. Perry, supra (dissenting opinion); see Landwehr v. Barbas, supra (dissenting opinion); McDade v. West, supra; Lippman, supra, at page 668; Holbrook, The Change in the Meaning of Consortium, 22 Mich. L. Rev. 1, 8 (1923); Kinnaird, Loss of Consortium, 35 Ky. L. Rev. 220, 223 (1947); 39 Mich. L. Rev. 820, 822 (1940-41); 9 Ind. L. Rev. 182, 185 (1933-34); 5 Cornell L. Q. 171, 173 (1919-1920); Prosser, Torts, 1941, p. 948; Harper Law of Torts, 1933, p. 566. One of the most pointed attacks was made by William Prosser in his work on torts. `Obviously,' he says, `it can have no other justification than that of history, or the fear of an undue extension of liability of the defendant *530 or a double recovery by wife and husband for the same damages. The loss of "services" is an outworn fiction, and the wife's interest in the undisturbed relation with her consort is no less worthy of protection than that of the husband. Nor is any valid reason apparent for allowing her recovery for a direct interference by alienation of affections, and denying it for more indirect harm through personal injury to the husband, where no such distinction is made in his action. There remains of course the important fact that the husband is under the duty to support his wife, so that any compensation for loss of earning power paid to him goes indirectly to benefit her, while the wife is under no corresponding duty. This must necessarily be taken into account in any determination of her damages. But such elements of damage as her loss of the husband's society and affection, and in some cases even the expenses to which she has been put in caring for him, remain uncompensated.' As Judge Scudder of the Appellate Division of the Supreme Court of New York said in his dissent in Landwehr v. Barbas, supra, speaking specifically of a case in which one of the sentimental elements of the wife's consortium was injured: `I do not follow the logic of the argument to the effect that a husband may sue for loss of consortium, but a wife may not. In the eyes of our law, marriage is a civil contract; its justification is procreation to preserve the family and the state. Shall it be said that one of the parties to this contract, the wife, may be deprived of its fruit through the tort of a third person without the redress accorded to the husband? When the husband sues to recover compensation for the loss of his wife's services due to a tort which, among other injuries, has destroyed in her the ability to conceive and bear children, this element is not taken from the consideration of the jury in assessing damages. Children are not less precious nor less valuable to the mother than to the father. In a case such as this, the wrong done is individual both to the husband and to the wife, and a right of action against the wrongdoer should be in each of them. We have recognized the right of the wife to recover compensation for the loss of her husband's attentions, caresses, affection, exclusiveness; then why not for the loss of her right to motherhood within her marriage contract? Surely this loss transcends all the others. For its loss through *531 the tort of another, she is entitled to such compensation as the law can afford.' 241 App. Div. 769, 279 N.Y.S. 535. And in Georgia as recently as December of 1949 a six-judge court was evenly divided on the question. McDade v. West, 1949, 80 Ga. App. 481, 56 S. E. 2d 299. The three in favor of allowing the action said: `We do not think that any of the reasons advanced by the authorities for denying a wife such a right of action are valid. These reasons seem to be: (1) No statute gives the right; (2) The injury is one for which the husband can sue, and (3) The injury is remote and consequential as to the wife. Our answer to (1) is that the common law gives a remedy wherever a right is violated . . . our answer to (2) is that the wrong is not one for which the husband can sue. A husband can sue for his loss of consortium of his wife but not for her loss of his society. Our answer to (3) is that if the injury is not too remote and consequential when the husband sues for loss of consortium it is not so when a wife sues. The wrong is a direct wrong to the valuable interests of the wife, whether intentional or not, the damages for which the husband cannot sue, and in these days of increased enlightenment her rights should be recognized and enforced.'
"Furthermore, we can conceive of no reasons for denying the wife this right for the reason that in this enlightened day and age they simply do not exist. On the contrary it appears to us that logic, reason and right are in favor of the position we are now taking. The medieval concepts of the marriage relation to which other jurisdictions have reverted in order to reach the results sults which have been handed to us as evidence of the law have long since ceased to have any meaning. It can hardly be said that a wife has less of an interest in the marriage relation than does the husband or in these modern times that a husband renders services of such a different character to the family and household that they must be measured by a standard of such uncertainty that the law cannot estimate any loss thereof. The husband owes the same degree of love, affection, felicity, etc., to the wife as she to him. He also owes the material services of support, but above and beyond that he renders other services as his mate's helper in her duties, as advisor and counselor, etc. Under such circumstances it would be a judicial fiat for us to say *532 that a wife may not have an action for loss of consortium due to negligence. It is therefore the opinion of this court that in light of the existing law of this jurisdiction, in light of the specious and fallacious reasoning of those cases from other jurisdictions which have decided the question, and in light of the demonstratable desirability of the rule under the circumstances, a wife has a cause of action for loss of consortium due to a negligent injury to her husband. This result poses no problems in ascertaining the wife's damages. Simple mathematics will suffice to set the proper quantum. For inasmuch as it is our opinion that the husband in most cases does recover for any impairment of his duty to support his wife, and, since a compensable element of damages must be subject to measure, it is a simple matter to determine the damages to the wife's consortium in exactly the same way as those of the husband are measured in a similar action and subtract therefrom the value of any impairment of his duty of support. Of course, in cases where it can be shown that the husband realized no such recovery in his action, as for example under our Workmen's Compensation statute where the schedule of compensations makes no effort to distinguish between married and unmarried male claimants entitled to compensation (44 Stat. 1427-1431, 33 U. S.C.A. §§ 907, 910), this wife should also be able to include in her claim for damages the worth of any loss of this recognized element of her consortium. . ."
Inasmuch as this is the first time this kind of a right of recovery has been allowed, we deem it advisable to go further and say that in such an action as this, whether or not the right to recover for the husband's loss of earnings and earning capacity is theoretically a right common to both the husband and the wife, we hold that the right to recover for the loss of these items is primarily in the husband and, to avoid double recovery for such damages, hold that the right of recovery for these items must be confined to the husband alone, the wife having the right to recover for other losses for which the husband has no cause of action.
No appellate court in Georgia has ever denied the wife a right of recovery in such an action and, as Georgia courts make their own interpretations of common law, this court is not acting beyond its powers in recognizing the right at this time. Such *533 decisions as this do not involve a disregard of statutes, or sound rules of conduct or any constitutional provision. It is as much the duty of this court to restore a right which has been erroneously withheld by judicial opinion as it is to recognize it properly in the first instance. It is appropriate in this day, when human rights are on the tongues and in the hearts and minds of men, women, and children everywhere, and when the very existence of civilization depends on whether fundamental human rights shall survive, for this court to recognize and enforce this right of a wife, a right based on the sacred relationship of marriage and home. Answering the defendant in error's argument, we do indeed have a "charge to keep," but that charge is not to perpetuate error or to allow our reasoning or conscience to decay or to turn deaf ears to new light and new life. For a case in which our Supreme Court did what we are charged with doing, to wit, refusing to deny a right of action simply because many courts had done so before, see Tucker v. Howard L. Carmichael & Sons Inc., 208 Ga. 201 (65 S. E. 2d 909).
The court erred in sustaining the general demurrer and in dismissing the action.
Judgment reversed. Sutton, C. J., Gardner, P. J., and Townsend, Worrill and Carlisle, JJ., concur.